DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation "The non-transient computer readable medium”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-20, similarly recites the limitation "The non-transient computer readable medium”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,7-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0251243 A1 to LEE et al.
As to claim 1, Lee discloses a television system with a network function (see fig.1), comprising: a plurality of client devices, configured to store and transmit a plurality of client ' information, wherein the plurality of client information comprises a plurality of channel information and a plurality of positions of the plurality of client devices (see fig.1; page.2, ¶0033-¶0035); and a server device, communicatively connected to the plurality of client devices, configured to receive the plurality of client information, to integrate the plurality of client information so as to generate a plurality of integrated information, and to transmit the plurality of integrated information to the plurality of client devices (see fig.1; page.2, ¶0036-¶0039); wherein the plurality of client devices are further configured to confirm the plurality of integrated information so as to update the plurality of client information (page.3, ¶0040).
As to claim 2, Lee further discloses wherein the server device is further configured to classify the plurality of channel information according to the plurality of positions (see fig.9; page.8, ¶0133).
As to claim 3, Lee further discloses wherein the plurality of channel information further comprises a plurality of frequency points and a plurality of program information corresponding to the plurality of frequency points (see fig.9; page.8, ¶0132-¶0133).
As to claim 4, Lee further discloses wherein the plurality of client devices is further configured to mark a plurality of sources of the plurality of program information (page.3, ¶0050-¶0051).
As to claim 7, Lee further discloses wherein the server device is further configured to generate the plurality of integrated information according to a service provider information (see fig.1 and 2; page.2, ¶0039-¶0040).
As to claim 8, Lee further discloses wherein the server device is further configured to generate the plurality of integrated information according to the plurality of positions, and to transmit the plurality of integrated information according to the plurality of positions (see fig.1 and 2; page.2, ¶0039-¶0040).
As to claim 9, which disclose a method, is analyzed with respect to the citations and/or rational provided in the rejection of similar claim 1.
As to claim 10, which disclose a method, is analyzed with respect to the citations and/or rational provided in the rejection of similar claim 2.
As to claim 11, which disclose a method, is analyzed with respect to the citations and/or rational provided in the rejection of similar claim 3.
As to claim 12, which disclose a method, is analyzed with respect to the citations and/or rational provided in the rejection of similar claim 4.
As to claim 15, which disclose a method, is analyzed with respect to the citations and/or rational provided in the rejection of similar claim 7.
As to claim 16, which disclose a method, is analyzed with respect to the citations and/or rational provided in the rejection of similar claim 8.
As to claim 17, claim 17 is directed toward embody the method of claim 9 in “computer readable medium”. It has to embody the procedures of LEE (see fig.1-4; page.2, ¶0029, ¶0154) discussed with respect to claim 9 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.
As to claim 18, claim 18 is directed toward embody the method of claim 10 in “computer readable medium”. It has to embody the procedures of LEE (see fig.1-4; page.2, ¶0029, ¶0154) discussed with respect to claim 10 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-6, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0251243 A1 to LEE et al in-view US 2017/0063563 A1 to Saikun et al. 
As to claim 5, LEE does not explicitly disclose wherein when one of the plurality of client devices determines that a signal loss occurs at one of the plurality of program information and the plurality of frequency points, the one of the plurality of client devices is further configured to report to the server device.
Saikun discloses wherein when one of the plurality of client devices determines that a signal loss occurs at one of the plurality of program information and the plurality of frequency points, the one of the plurality of client devices is further configured to report to the server device (see fig.3, el.260; page.2, ¶0023, ¶0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LEE with the teaching as taught by Saikun in order to adjust the channel associated with the user devices based on the information in the report.
As to claim 6, Saikun further discloses wherein the plurality of client devices is further configured to periodically transmit the plurality of client information to the server device.
As to claim 13, which disclose a method, is analyzed with respect to the citations and/or rational provided in the rejection of similar claim 5.
As to claim 14, which disclose a method, is analyzed with respect to the citations and/or rational provided in the rejection of similar claim 6.
As to claim 19, claim 19 is directed toward embody the method of claim 13 in “computer readable medium”. It would have been obvious to embody the procedures of LEE and Saikun discussed with respect to claim 13 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.
As to claim 20, claim 20 is directed toward embody the method of claim 14 in “computer readable medium”. It would have been obvious to embody the procedures of LEE and Saikun discussed with respect to claim 14 in a “computer readable medium” in order that the instructions could be automatically performed by a processor. It comprises substantially the same method as discussed in claim above; there by the same rejection is applicable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8230471 B2 to Cheng et al.
US 2016/0295286 A1 to KANG et al.
US 2010/0263010 A1 to KIM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUGETA MENGESHA whose telephone number is (571)270-5607. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-2727519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MULUGETA A. MENGESHA
Primary Examiner
Art Unit 2424



/Mulugeta Mengesha/Primary Examiner, Art Unit 2424